Citation Nr: 1100893	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus type II with peripheral vascular disease, 
nephropathy, and erectile dysfunction.  

2.  Entitlement to an initial evaluation greater than 30 percent 
for dermatitis.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for residuals of a 
transient ischemic attack (TIA), to include as secondary to 
service-connected diabetes.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In April 2009, the RO furnished a statement of the case 
addressing entitlement to service connection for tinnitus.  The 
Veteran did not perfect an appeal of this issue and as such, it 
is not for consideration by the Board at this time.  See 
38 C.F.R. §§ 20.200, 20.302 (2010).

In March 2010, the RO notified the Veteran that his requested 
travel board hearing was scheduled for April 2010.  Subsequent 
report of contact indicates that the Veteran would not be able to 
make it to the hearing and requested that his file be forwarded 
to the Board for a decision.  The hearing request is considered 
withdrawn.  38 C.F.R. § 20.702(e) (2010).  

As discussed below, the Board finds new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  Evidence of record also shows other 
psychiatric diagnoses, to include major depression and anxiety.  
Accordingly, the Board has rephrased the reopened issue as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issues of entitlement to an evaluation greater than 20 
percent for diabetes mellitus type II with peripheral vascular 
disease, nephropathy, and erectile dysfunction; entitlement to 
service connection for residuals of a TIA, to include as 
secondary to service-connected diabetes; and entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected dermatitis does not involve 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas affected; and it does not require constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

2.  Evidence of record does not show that the Veteran has a 
current bilateral hearing loss disability.  

3.  A September 1995 rating decision denied entitlement to 
service connection for PTSD.  The Veteran did not perfect a 
timely appeal.

4.  Evidence associated with the record since the September 1995 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.118, Diagnostic Codes 7806 (2010).  

2.  Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

3.  The September 1995 decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In April 2005, the RO notified the Veteran of the information and 
evidence needed to substantiate a claim of entitlement to service 
connection for diabetes and bilateral hearing loss, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  

Regarding the evaluation for dermatitis, the Board notes that 
this issue was not specifically claimed by the Veteran, but was 
inferred and granted as a complication of diabetes.  For initial 
rating claims, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). 

Notwithstanding the above, in January 2009, the RO notified the 
Veteran how VA determines the disability rating and provided the 
rating criteria for dermatitis.  The claims were readjudicated in 
the February 2009 supplemental statement of the case. 

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains 
service treatment records, service personnel records, VA medical 
records, and private medical records.  The Veteran has not 
identified additional relevant records that need to be obtained 
with regard to the issues decided herein.  

In August 2005, the Veteran underwent a VA examination which 
addressed his skin disability.  The record does not contain 
objective evidence of worsening since that time and additional 
examination is not warranted.  The Board notes that the duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The Board acknowledges that the Veteran was not provided a VA 
examination for claimed bilateral hearing loss.  As discussed 
below, evidence of record does not indicate a current hearing 
loss disability or suggest that any such disability is related to 
active military service.  The requirements for a VA examination 
are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In light of the decision to reopen the claim of entitlement to 
service connection for PTSD and to remand that claim for further 
development, a detailed explanation of how VA complied with the 
VCAA with regard to this issue is unnecessary.

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

Evaluation for dermatitis

In November 2005, the RO granted entitlement to service 
connection for dermatitis, as related to service-connected 
diabetes and assigned a 30 percent evaluation effective March 21, 
2005.  The Veteran disagreed with this evaluation and 
subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Dermatitis is evaluated as follows: less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 12-
month period (0 percent); at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent but less than 
20 percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during the 
past 12-month period (10 percent); 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (30 percent); and 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-months period (60 percent).  38 
C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis can also be 
rated as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending on the 
predominant disability.  Id.  The Board observes that the 
criteria for rating scars were revised effective October 23, 2008 
and that a Veteran who was rated under Diagnostic Codes 7800-7805 
before October 23, 2008 can request review under the new 
regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. 
§ 4.118 (2010).  Under the circumstances of this case, the 
revised regulations are not for application.  

VA record dated in November 2004 indicates the Veteran presented 
for an initial assessment with a chief complaint that his skin 
was bothering him.  He reported a history of skin lesions on 
extensors on hands, knees, etc. consistent with psoriasis.  
Physical examination showed multiple lesions on hands and 
extensor surface consistent with psoriasis.  

VA record dated in July 2005 indicates that the Veteran had 
psoriasis which itches a lot and he wanted to try some creams.  
He tried cortisone in the past but it was not effective.  
Physical examination showed several erythematous scaly macules on 
both legs, elbows and knees; as well as multiple skin tags in the 
bilateral axilla.  He was advised to use moisturizing cream twice 
a day and add triamcinalone cream twice a day.  

On VA examination in August 2005, there were signs of skin 
disease scattered throughout the body including knuckles, knees, 
and thighs with exfoliation, crusting, induration, 
hypopigmentation and abnormal texture.  There was no ulceration, 
tissue loss, inflexibility, hyperpigmentation, or limitation of 
motion.  Skin lesion coverage of the exposed area was 10 percent.  
Skin lesion coverage relative to the whole body was 30 percent.  

VA record dated in December 2005 indicates that the Veteran had 
been using clotrimazole/beclomethasone cream for a rash in his 
groin and he wanted a prescription.  

On review, evidence of record does not show that the Veteran's 
dermatitis involves more than 40 percent of the entire body or 
more than 40 percent of exposed areas.  The Veteran treats his 
skin condition with topical therapy and there is no indication 
that he requires constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  Thus, an 
evaluation greater than 30 percent is not warranted.  

There is no evidence of permanent scarring or facial 
disfigurement and the Board finds no basis for evaluating the 
condition as disfigurement of the head, face, or neck, or as 
scars.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the 
Veteran's disability level and symptomotology resulting from his 
service-connected dermatitis.  Thus, as his disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluation is in order.  Id.

Service connection for bilateral hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a disability, the Veteran must show: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed 
disability, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

In March 2005, the Veteran submitted a claim of entitlement to 
service connection for bilateral loss of hearing.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records do not show any complaints related to 
hearing problems and there is no evidence of a hearing loss 
disability for VA purposes during service.  On examination for 
separation in August 1967, the Veteran's ears and drums were 
reported as normal on clinical evaluation.  Audiometric findings 
were not provided.  On the associated report of medical history, 
the Veteran denied any ear trouble, running ears, or hearing 
loss.  

On review, the Veteran has not provided any information regarding 
in service noise exposure or current hearing difficulties.  The 
record does not contain any evidence showing that the Veteran has 
a current hearing loss disability for VA purposes.  See Brammer.  
Accordingly, the claim is denied.
 
The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

New and material evidence to reopen claim of service connection 
for PTSD

In September 1995, the RO denied entitlement to service 
connection for PTSD, essentially based on a finding that evidence 
of record did not show a diagnosis of PTSD.  The Veteran 
disagreed with this decision and a statement of the case was 
furnished in November 1995.  The Veteran, however, did not 
perfect an appeal of this decision and it is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In the August 2007 statement of case, the RO indicated that the 
claim was reopened but that service connection remained denied.  
Notwithstanding the RO's finding, it is a jurisdictional 
requirement that the Board reach its own determination as to 
whether new and material evidence has been presented.  The Board 
is required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).

Evidence at the time of the September 1995 decision included 
service records, the Veteran's stressor statement, and a March 
1995 PTSD examination.  On examination, the Veteran reported 
various stressors related to Vietnam service.  Diagnosis was (1) 
depressive reaction; and (2) PTSD not found.  

Evidence submitted since the September 1995 decision includes 
private medical records dated from approximately March to July 
2006.  These records show diagnoses of PTSD and major depression.  

This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened.  


ORDER

Entitlement to an initial evaluation greater than 30 percent for 
dermatitis is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Evaluation of diabetes  

In November 2005, the RO granted entitlement to service 
connection for diabetes mellitus type II with peripheral vascular 
disease, nephropathy, and erectile dysfunction and assigned a 20 
percent evaluation effective March 21, 2005.  The Veteran 
disagreed with the evaluation and subsequently perfected this 
appeal.  

Pursuant to the rating schedule, a 40 percent evaluation is 
warranted when diabetes requires insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2010).  

A February 2005 physician's statement, completed by Dr. D.O, 
indicates that the Veteran's diabetes requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted diet.  

The Veteran most recently underwent a VA examination for diabetes 
in August 2005.  He was on insulin.  The examiner noted the 
following activity restrictions due to diabetes: strenuous 
activity to prevent hypoglycemic reactions.  

A January 2006 physician statement completed by a VA doctor 
indicates that the Veteran's diabetes requires insulin, 
restricted diet, and regulation of activities.  The examiner, 
however, did not provide information regarding regulation of 
activities as requested on the form.  On review, VA outpatient 
records do not appear to support a finding that regulation of 
activities is required.  

Considering the evidence of record, as well as the length of time 
since the previous examination, the Board finds that additional 
VA examination is needed.  See 38 C.F.R. § 3.327 (2010); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Veteran's peripheral vascular disease, 
nephropathy, and erectile dysfunction are currently evaluated as 
part of the diabetic process as noncompensable complications.  
The RO should consider whether separate compensable evaluations 
are warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  

Service connection for residuals of TIA

In November 2005, the RO denied entitlement to service connection 
for transient ischemic attack.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.  

On review, this issue was not included in the April 2005 VCAA 
letter.  Appropriate notice should be provided.  See 38 C.F.R. 
§ 3.159(b).

The claims file contains a February 2005 physician's statement 
completed by Dr. D.O.  This statement indicates that the Veteran 
has neurological complications (TIA) due to his diabetes.  It was 
further noted that diabetes was diagnosed in 1990.

The Board acknowledges the above statement but notes that 
objective evidence does not support a finding that diabetes was 
diagnosed in 1990.  For example, the Veteran underwent a VA Agent 
Orange examination in March 1995.  He did not report a history of 
diabetes and it was not included in the diagnoses.  Private 
medical records show that the Veteran suffered a TIA in 1996.  
Review of these records does not document a history of diabetes.  

On review, it is not clear exactly when the Veteran's diabetes 
was diagnosed.  Thus, he should be given the opportunity to 
submit medical records documenting the date of diagnosis.  
Additionally, it is not clear whether the Veteran currently has 
any residuals related to the 1996 TIA and this should be 
addressed on the VA examination requested herein.  

Service connection for an acquired psychiatric disorder, to 
include PTSD

As discussed above, the claim of entitlement to service 
connection for PTSD has been reopened and the Board has rephrased 
the issue as stated above.  See Clemons.  On review, the Board 
finds that additional development is needed prior to 
consideration on the merits.

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA 
purposes, all mental disorder diagnoses must conform to DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 
Vet. App. 128 (1997).  

With regard to the validity of the averred stressor, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined that 
the Veteran "engaged in combat with the enemy."  When the 
Veteran is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

As noted, private medical evidence includes a diagnosis of PTSD.  
In support of his claim, the Veteran reported numerous stressors.  
These include that his best friend was killed in action; Vietcong 
started coming in when he was at Cam Ranh Bay and it really 
terrified him; he was terrified when he had to walk guard duty 
without ammunition in his weapon; that they came under small 
weapons fire; saw heads on fence posts at a prisoner of war camp; 
two jets collided and they found a helmet with the pilot's head; 
and encountering protesters when he got home.  At the March 1995 
PTSD examination, the Veteran reported that he was scared the 
entire time he was in Vietnam.  

Evidence of record shows that the Veteran served in Vietnam from 
August 1966 to August 1967 and was awarded a Vietnam Service 
Medal and a Vietnam Campaign Medal with device.  He was assigned 
to a quartermaster company and his military occupational 
specialty was textile repair.  Service records do not establish 
that the Veteran served in combat and he has not provided 
information sufficient for stressor verification through official 
sources.  

Notwithstanding, the regulations governing PTSD were recently 
amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 
13, 2010).  Specifically, this amendment eliminates the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist 
activity" means that the Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Id.

On review, the Veteran contends that he has PTSD related to his 
Vietnam service.  On review, it is unclear whether the Veteran 
currently has a confirmed diagnosis of PTSD or other acquired 
psychiatric disorder related to such service.  Considering the 
evidence of record, the Board finds that a VA examination is 
warranted.  38 C.F.R. § 3.159(c)(4); McLendon.  Additionally, VBA 
Training Letter 10-05 (July 16, 2010), which addresses the 
relaxation of evidentiary standards for establishing in service 
stressors, indicates that if a DD Form 214 verifies service in a 
location that would involve "hostile military or terrorist 
activity" as evidenced by awards such as a Vietnam Service 
Medal, this evidence would be sufficient to schedule a veteran 
for psychiatric examination.  

VA records were last printed in August 2006.  Additional VA 
records pertaining to the remanded issues, if any, should be 
obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA medical 
center and outpatient records pertaining 
to diabetes, residuals of TIA, and any 
psychiatric disorder, to include PTSD, for 
the period since August 2006.  All records 
obtained or any responses received should 
be associated with the claims file.  If 
the RO/AMC cannot locate such records, it 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO/AMC should provide appropriate 
VCAA notice on the issue of entitlement to 
service connection for residuals of a TIA, 
to include as secondary to diabetes.  

3.  The RO/AMC should contact the Veteran 
and ask him to provide medical evidence 
showing the date diabetes was first 
diagnosed.  If he would like VA to request 
any private medical records, he must 
submit completed authorizations for 
release of such records.  

4.  The RO/AMC should schedule the Veteran 
for a VA diabetes examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner.  In 
accordance with the latest AMIE worksheet 
for rating diabetes, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  The examiner is 
specifically requested to: (a) indicate 
whether "regulation of activities" 
(avoidance of strenuous occupational and 
recreational activities) is required; (b) 
provide detailed findings regarding the 
current severity of the Veteran's 
peripheral vascular disease and 
nephropathy; and (c) indicate whether 
there are any residuals of the 1996 
transient ischemic attack and if so, 
whether this condition is associated with 
(proximately due to or aggravated by) the 
Veteran's service-connected diabetes.  The 
examiner must provide a complete rationale 
for any opinion provided.

5.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
diagnosed psychiatric disorder.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
 
If the Veteran is diagnosed with PTSD, the 
examiner is requested to state whether the 
reported stressors, to include being 
terrified while in Vietnam, are adequate 
to support a diagnosis of PTSD, and if so, 
whether the Veteran's psychiatric symptoms 
are related to the claimed stressors.  
 
If the Veteran is diagnosed with an 
acquired psychiatric disorder other than 
PTSD, the examiner is requested to opine 
whether it is at least as likely as not 
that the disorder is related to active 
military service or events therein.  The 
examiner must note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  

